Citation Nr: 1116261	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  05-03 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), prior to January 20, 2005.

2.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, from January 20, 2005.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, continued a 30 percent rating for specific phobia, situational type.  

In a December 2005 rating decision the RO recategorized the issue on appeal to PTSD (formerly noted as specific phobia, situational) and provided an increased rating of 50 percent effective September 20, 2005 (creating staged PTSD ratings on appeal).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and such a claim remains in controversy where less than the maximum available benefit is awarded).

This appeal was previously before the Board in August 2009.  The Board remanded the claim so that treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

In March 2011, the Veteran submitted a statement without a waiver of RO review.  In the statement the Veteran presented secondary service connection claims, and reported PTSD stressor information and PTSD symptoms.  The stressor information and symptoms have been presented previously in the record, and were contemplated by the RO in granting service connection and assigning disability ratings.  As the information relating to the issues on appeal was duplicative of evidence already contained in the claims file, a waiver of RO review is unnecessary.  See 38 C.F.R. § 20.1304 (2010).

The issues of service connection for diverticulitis, stomach and colon operations, and ischemic heart disease, all to include as secondary to PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Prior to January 20, 2005, the Veteran's PTSD was manifested by nightmares, chronic sleep impairment, anxiety, frequent panic attacks, depressed mood, and difficulty in establishing and maintaining relationships.  However, PTSD did not result in near-continuous panic attacks, abnormal speech, impaired impulse control, difficulty in understanding complex commands, neglect of personal hygiene, obsessional rituals, or impaired abstract thinking

3.  Since January 20, 2005, the Veteran's PTSD has been manifested by nightmares, chronic sleep impairment, anxiety, depressed mood, and difficulty in establishing and maintaining relationships.  However, PTSD has not resulted in near-continuous panic attacks, abnormal speech, impaired impulse control, difficulty in understanding complex commands, neglect of personal hygiene, obsessional rituals, or impaired abstract thinking.



CONCLUSIONS OF LAW

1.  Prior to January 20, 2005, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  Since January 20, 2005, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled.  In this case, the Veteran filed his service connection claim in September 2000.  Thereafter, he was notified by the RO of the provisions of the VCAA in correspondence dated in February 2002, April 2003, and January 2004.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in January 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  While he received Dingess notice in February 2011 in connection with his coronary artery disease and digestive disorder service connection rating decision (claims that were previously addressed with the increased rating claims on appeal), he did not receive Dingess notice specifically in connection with the claims on appeal in this decision.  The Veteran has had ample opportunity to respond/ supplement the record and is not prejudiced by any technical notice deficiency that may have occurred earlier in the process.  The Veteran has not alleged that notice in this case was less than adequate.  The Veteran additionally has the benefit of having representation throughout his claims on appeal, and through his statements shows that he understands the evidence needed in reference to the rating criteria for his psychiatric claims.  Due to the decision in this case any deficiency in the initial notice to the Veteran of the duty to notify and duty to assist in claims involving a disability rating and an effective date for the award of benefits is harmless error.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations in April 2002, January 2005, and November 2009 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods ("staged ratings").

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010)

In this case, the Veteran is currently assigned staged 30 and 50 percent ratings for his acquired psychiatric disorder, to include PTSD (previously specific phobia),  pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432 (2010).  Diagnostic Code 9432 is rated under the General Rating Formula for Mental Disorders, as follows:

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name;
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships;
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships;
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
30
38 C.F.R. § 4.130, Diagnostic Code 9432 (2010).

The Global Assessment of Functioning Scale must be considered in rating psychiatric disorders.  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

One factor for consideration is the Global Assessment of Functioning (GAF) score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.

Factual Background and Analysis

The Veteran filed a claim for service connection for PTSD in September 2000.  In November 2000, he submitted a statement describing symptoms he associated with his PTSD, and the stressors he experienced in service.  He reported he had experienced flashbacks, intrusive memories and nightmares since service.  He felt that the nightmares, lack of sleep, and stress from his PTSD caused him physical medical problems as well.

In April 2002, the Veteran was afforded a VA PTSD examination; his claims file and treatment records were reviewed in conjunction with the examination.  He reported difficulty interacting with customers and vendors during his employment.  He reported that he has only two people that he considers friends in his life.  He reported that his mother was living with him at the time of the examination.  He had a history of incarceration for possession of marijuana, which he stated he used on and off since his service in Vietnam.  

On mental status examination the Veteran was clean, somber, and nervous/hesitant in his behavior.  His affect was sometimes inappropriate as he would laugh nervously.  His mood was depressed.  He denied hallucinations, but admitted to current suicidal ideation.  He reported that he would neglect his personal hygiene and avoid showering for up to one week, until his wife would make him shower.  He had some short term memory impairment and reported having to write notes to himself to remember things.  His remote memory was intact.  His speech was within normal limits and was logical to conversation.  He stated he had panic attacks when he was in small enclosed spaces.  He also reported a fear of going higher than the 10th floor in any building.  He endorsed sleep impairment, depressed mood, and a lack of motivation.  

The examiner determined that the Veteran did not meet the full diagnostic criteria for PTSD, but did diagnose the Veteran with depressive disorder not otherwise specified, and specific phobia, situational type.  The examiner noted that due to the lack of significant persistent re-experiencing of the trauma, he did not meet the diagnostic criteria for PTSD, although he did present with some PTSD symptoms.  She also determined that his specific phobia, situational type was related to his service-as the claustrophobia stemmed from spending time in enclosed tunnels in Vietnam.

In a July 2002 rating decision, the RO denied service connection for PTSD, but granted service connection for specific phobia, situational type with an initial rating of 30 percent, effective September 6, 2000.  This rating was provided under Diagnostic Code 9403 (anxiety disorders) and the General Rating Formula for Mental Disorders.

In March 2003, the Veteran's wife submitted a statement regarding her husband's psychiatric symptoms.  She noted she had known the Veteran prior to his service in Vietnam, and that upon his return he was no longer able to connect to people, or "establish effective work and social relationships."  She stated he had difficulty sleeping at night, and that he would look out the windows day and night.  He could no longer enjoy hunting as he did not like to be around guns, and he preferred to stay home and avoid crowds.

In a June 2003 rating decision, the RO continued a rating of 30 percent for specific phobia, situational type, and continued a denial for service connection for PTSD.  In July 2003, the Veteran submitted a notice of disagreement for both the continued 30 percent rating for specific phobia, and for the continued denial of PTSD.

Private physician, D.L.S., in April 2004 submitted a written statement regarding his treatment of the Veteran for PTSD.  He noted the Veteran complained of symptoms of irritability/explosive anger, reclusiveness, and suspiciousness.  He also reported he had attempted suicide once (without receiving psychiatric attention), and that he no longer allowed weapons in his home.  He reported his sleep was poor and thready as he was constantly vigilant, and had nightmares.  Dr. D.L.S. noted the Veteran lead a highly unstable life with marginal adaptation to adulthood, and "support for the notion of his incapacitation might include his unemployment for the past fourteen years."

In November 2004, the Veteran underwent an initial VA psychiatric evaluation where he complained of a long history of anxiety, obsessive behaviors, and suicidal ideation without intent (and ensures that there are no guns in his home).  He also reported marijuana and alcohol use as self-medication.  He felt that his condition was worsening, and he was isolating more.  He described checking his windows and "the perimeter" of his home often, with paranoid thoughts, and frequent memories of Vietnam.  He also reported frequent nightmares.  On mental status examination his appearance was acceptable, and he was calm and cooperative.  His speech was normal, his mood was neutral, and his affect was mood congruent.  His thought process was logical, coherent and organized.  His thought content included paranoia/suspiciousness "most of the time."  He denied suicidal and homicidal ideation.  He also endorsed subjective concentration impairment and subjective memory impairment.  

In January 2005, the Veteran was afforded a VA PTSD examination; his claims file was reviewed in conjunction with the examination.  He reported previously living with his mother, but that she had since moved into a nursing home.  He also reported having a few friends, but indicated that he was mostly socially withdrawn.  On mental status examination the Veteran had good hygiene and grooming, and his manner was cooperative.  He spoke spontaneously in a logical, goal-directed fashion.  He reported his mood was "down and out with no motivation," and his affect was restricted.  He also endorsed occasional auditory perceptual distortion (hearing his name called when no one was calling it).  He denied homicidal and suicidal ideation.  He claimed to have short-term memory impairment and could only recall one out of three objects accurately after several minutes.  His remote memory is intact.  He did not participate in concentration testing.  He endorsed an increase in re-experiencing symptoms of PTSD in terms of recurrent memories and nightmares which occurred once or twice a week.  The examiner noted that the Veteran had not been employed since 1992 and that his social isolation, heightened anxiety level, and short-term memory impairment would not cause inefficiency in any job setting.  She indicated that there was overlap in symptoms between his PTSD and depression in terms of concentration difficulties, social withdrawal, anhedonia, and sleep impairment, but that it would not be possible to parcel out dysfunctions without resorting to mere speculation.  She diagnosed the Veteran with PTSD, and was assessed with a GAF of 60.

In a February 2005 rating decision, the RO provided an increased evaluation of 50 percent disabling effective January 20, 2005 for PTSD (formerly noted as specific phobia, situational type).

The Veteran underwent a VA psychiatric evaluation in March 2007, where he noted he was maintaining improvement in being sober form alcohol and marijuana, that he was sleeping "ok," and his mood was calmer.  He also reported fewer nightmares and spent his time restoring old cars.  On mental status examination his appearance was within normal limits, and he was cooperative, calm, and responsible.  There was no apparent motor behavior abnormality.  His mood was within normal limits and his affect was mood congruent  His speech was normal, and his thought process was coherent and organized.  He denied suicidal and homicidal ideation.  He was assessed with a GAF of 60.

In February 2009, the Veteran's mental status examination remained the same from March 2007, although he noted that during the interim he had to cope with his mother's death and that during Christmas he had an increased in symptoms due to the anniversary of in-service stressful events.  He reported that his wife was "doing ok" and that he was talking to some friends from Vietnam regularly, which was helping him with his psychiatric symptoms.  He continued to live with his wife, and reported that he was helping her around the home. 

In August 2009, the Veteran reported he was "doing ok" and keeping up with his meetings with his Vietnam friends.  He was compliant with prescribed medication, and stated he was doing well with his family life/wife.  He stated his PTSD symptoms were on and off, and that they were not as bad as before he was on medications.  His mental status examination remained the same from February 2009.

In November 2009, the Veteran was afforded another VA PTSD examination; his claims file was reviewed in conjunction with the examination.  He reported that his prescribed medications were helping him, and he did not "fly off the handle as quick."  He had been married for 38 years at the time of the examination, and described his marriage as "fair."  He also reported he had two or three close friends, and his leisure pursuits were yard work and making model cars.  He denied a history of suicide attempts or violence.  

On psychiatric examination the Veteran was clean and neatly groomed.  His psychomotor activity and speech were unremarkable, and his attitude was cooperative and friendly.  His affect was full, and he reported his mood was pretty good.  He was unable to do serial 7s or spell a word forward and backward.  The examiner noted that the Veteran's difficulties were likely at least partially due to intellectual functioning.  He was oriented to person, place and time.  His thought process and content were unremarkable and he denied delusions.  His intelligence was noted to be below average, but his insight and judgment were adequate.  He endorsed sleep impairment (4 to 5 hours a night).  He did not exhibit inappropriate behavior, and he denied obsessive behavior.  He only had a partial understanding of proverbs.  He denied suicidal/homicidal thoughts and panic attacks.  His impulse control was noted to be fair, with no periods of violence.  His recent, remote, and immediate memories were normal.  He had no problems with activities of daily living due to his mental disorder.  He was diagnosed with PTSD, and assessed with a GAF of 60.  

The examiner opined that the Veteran's PTSD symptoms did not result in total occupational and social impairment, and did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  Additionally, the examiner opined that the Veteran's PTSD symptoms did not result in reduced reliability and productivity.  She did find that his PTSD symptoms created an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  She noted he had mild to moderate hypervigilance.  She also noted that his social functioning was consistent with premorbid functioning, as he had two to three friends at the time of the examination, and two close friends before the military.  Similarly, he had difficulty managing his anger before the military as he had "quite a few" fights as a teenager.  The examiner opined that the Veteran is not unemployable due to his service connected PTSD.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his PTSD symptoms are more severe than contemplated by his staged ratings.  After a review of the claims file, the Board finds that the Veteran's symptoms, for the entire period on appeal, meet the criteria for a 50 percent evaluation, and no higher.  While this provides for an increased rating prior to January 20, 2005, there is no indication in the record that the Veteran's symptoms were ever severe enough to warrant a rating in excess of 50 percent.  

GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)(2010).  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

The majority of the Veteran's GAF scores have been 60 throughout the claims appeal period, which indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  During his first VA examination in April 2002 he was assessed with a GAF of 50 for depressive disorder, and a GAF score of 60 for specific phobia, situational type (for which the Veteran was later service connected).  A GAF score of 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In reviewing the symptoms reported in the Veteran's numerous mental status examinations, a GAF score indicating moderate symptoms corresponds with his reported and identified psychiatric symptoms.  The Board notes that it has considered the GAF scores prior to January 20, 2005 in the context of the entire record and finds that the totality of the evidence compels a finding that an increased rating of 50 percent is warranted.  Considering the GAF scores from January 20, 2005 in the context of the entire record, the Board finds that the evidence compels a finding that a rating in excess of 50 percent is not warranted.

Prior to January 20, 2005, the Veteran had psychiatric symptoms of depression, inappropriate affect, some short term memory impairment, panic attacks, claustrophobia, and sleep impairment.  He also reported not liking crowds and being socially isolative.  In an April 2004 letter from his private treating physician it was noted he attempted suicide in the past (no time frame was provided), but that he was never hospitalized.  However, in November 2004, the Veteran reported he had a history of suicidal ideation without intent or plan.  

During the January 20, 2005 VA examination he had a restricted affect, depressive symptoms, occasional auditory perceptual distortion, some short-term memory impairment, and sleep impairment.  He also continued to be mostly socially isolative.  By March 2007, VA psychiatric treatment records showed an improvement in PTSD symptoms, with the Veteran noting an improvement in sleep impairment, mood, and relationship with his wife. 

The November 2009 VA examiner endorsed that the Veteran did not have reduced reliability and productivity due to his PTSD symptoms.  This comports with mental status examinations, which did not show difficulty understanding complex commands, impaired memory, or impaired abstract thinking.  Although he was consistently noted to have adequate judgment, he also has a history of substance abuse.  His PTSD symptomatologies showed deficiencies in family relationships, other social relationships, judgment, thinking and mood.  He has a strained relationship with his wife and daughter.  He continued to live with his wife of 38 years (who accompanied him to many psychiatric evaluations) and reported having a few close friends.  

There is no indication that the Veteran had deficiencies in most areas throughout the claims periods on appeal-he did not have obsessional rituals (although he reported he does check his windows and the "perimeter"); suicidal ideation with plan or intent; impaired speech; near-continuous panic attacks or depression; effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships (the Veteran has maintained a relationship with his wife and a few close friends).  As such, he does not warrant the next higher rating of 70 percent at any time on appeal.  It follows, that if he does not meet the criteria for a rating of 70 percent, that he does not meet the criteria for the higher rating of 100 percent

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms, such as his problems with stress, nightmares, and irritability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran is credible in his reporting of symptoms, but finds that the symptoms he reports do not show that a rating in excess of 50 percent is warranted at any time on appeal.  In fact, the Veteran has reported decreased severity of symptoms between the January 2005 and November 2009 VA examinations.

The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no evidence that the Veteran has been hospitalized for his PTSD, and the majority of his symptoms relate to his social isolation.  Consequently, referral for extraschedular consideration is not warranted.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent, credible, and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) for the period prior to January 20, 2005 is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, for the period since January 20, 2005 is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this remand.  As the claim for TDIU is being remanded, the Veteran should be provided notification regarding the evidence necessary to establish TDIU.  Also the Veteran should be informed of the evidence needed to establish a disability rating and effective date, as it has not been previously provided in VCAA notification.  Such notice should be provided on remand.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issue Training Letter (TL) 10-07, SUBJ:  Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

The TL indicated that, "notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a TDIU evaluation may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192."

In the present case, the Veteran alleges unemployability as a result of his service connected disabilities, including PTSD and his heart conditions.  His service-connected disabilities are: PTSD (50 percent), tinnitus (10 percent), coronary artery disease (10 percent), gastroesophageal reflux disease (GERD) (10 percent), and hearing loss (zero percent).  In April 2011, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, however, the RO has not had the opportunity to provide VA Form 21-4192 to the Veteran's prior employer.  Additionally, the Veteran should be provided necessary VA examinations to address whether or not the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran corrective VCAA notice which includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal in accordance with Dingess/Hartman, and which informs the Veteran of the evidence necessary to establish TDIU.

2.  The RO/AMC should forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's recently (April 2011) submitted VA Form 21-8940.

3.  The Veteran should be scheduled for appropriate VA examination(s) to address whether or not the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.  Specific VA examinations (including Heart) should be provided when appropriate.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


